United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 5, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50615
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICHARD FEDERMANN,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CR-216-ALL
                       --------------------

Before REAVLEY, STEWART and OWEN, Circuit Judges.

PER CURIAM:*

     Richard Federmann appeals the 546-month sentence imposed

following his guilty-plea conviction of possession with intent to

distribute heroin, distribution of heroin to a person under 21

years of age, and aiding and abetting.   He contends that the

sentence, which exceeded the guideline range of 262 to 327 months

of imprisonment, was unreasonable.   He argues that the district

court failed to properly articulate reasons for the sentence and

improperly considered his age in determining the sentence.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50615
                                -2-

     We review the sentence for reasonableness.    See United

States v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).   The district court considered the

Sentencing Guidelines, the sentencing factors set forth in 18

U.S.C. § 3553(a), and thoroughly articulated the reasons for

imposing a non-Guidelines sentence in this case.   See United

States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).   A review of

those reasons shows that the district court did not fail to

account for a sentencing factor that should have received

significant weight, did not give significant weight to an

irrelevant or improper factor, nor was the sentence imposed the

result of clear error in balancing the sentencing factors.      Id.

at 708.   Accordingly, the judgment is AFFIRMED.